  Case: 4:20-cv-00099-NAB Doc. #: 21 Filed: 06/08/20 Page: 1 of 1 PageID #: 72



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 TYRONE HURT,                                     )
                                                  )
                  Plaintiff,                      )
                                                  )
          v.                                      )         No. 4:20-CV-99 NAB
                                                  )
 BAILEY REAL TOR INC. LLC,                        )
                                                  )
                  Defendant.                      )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs second motion to proceed in forma pauper is on

appeal filed with this Court. ECF No. 20. On February 24, 2020, this Court found that plaintiffs

appeal of its January 28, 2020, dismissal of this matter was not taken in good faith. 28 U.S.C. §

l 915(a)(3); Fed. R. App. P. 24(a)(3)(A). As such, the Court denied plaintiffs first motion to proceed

in forma pauperis on appeal. ECF No. 11. Subsequently, plaintiff filed a motion to proceed in forma

pauperis on appeal with the Eighth Circuit Court of Appeals, which the appellate court ordered to be

taken with the case for consideration by the panel to which the case is submitted for disposition on

the merits. See ECF No. 16. Because plaintiff currently has a motion to proceed in forma pauperis

on appeal pending before the Eighth Circuit, the motion here will be denied as moot.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed informa pauperis on appeal

[ECF No. 20] is   DENI~!), as   moot.

       Dated this _~
                  __ cld~ay of June, 2020.


                                                ~/,~
                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE
